DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Amended Specification filed 04/05/2021 is accepted by the examiner.
Claim Objections
Amended Claims 10-12 filed 04/05/2021 are accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US 3,448,725 A) in view of Nilsson (US 6,357,395 B1) .
Regarding claim 1, Holm et. al. discloses a milking stable configured to house one animal at a time for milking of the animal (Col. 1 lines 14-20). Said milking stable comprising: 
a first long side wall element, (side wall 12, see fig. 1);
a second long side wall element, (side wall 18, see fig. 3) facing opposite the first long side wall element (side wall 12 shown in Figures 1.-3) and distanced from the first long side wall element to define a width of the milking stable, the long side wall element being shorter than the first long side wall element (side wall 12 and side wall 18 define a width of the milking stable, side wall 18 being shorter than side wall 12, the lengths are clearly shown in figs, 1, 3);
a first short end wall element (Figure 1 rear end 14);

an entrance door (Figure 1 entrance gate 19) configured to swing away from the first end wall element (Figure 1 and 5); 
an exit door (Figure 1 exit gate 21) configured to swing away from the second short end wall element (Figure 1 and 5); 
a bridge element (Col. 2 lines 56-57, center frame 80 and end-cross member 38 in Figure 1) that connects the first long side wall element (side wall 12) with the second long side wall element (side wall 18) (see annotated image below);
wherein the second long side element (side wall 18) is displaceable, along a path running between the first and second long side wall elements (Col. 5, lines 63-64), both in a direction toward the first side wall element (side wall 12) and in a direction away from the first long side wall element (side wall 12, varying movements of side wall 18 towards and away from side wall element 12 shown in Figures 4-6);
wherein a length of said bridge element (center frame 80 and end-cross member 38) between said first side wall (side wall 12) and said second long side wall element (side wall 18) is adjustable (the center frame 80 rotates to swing outwards or inwards, seen in Figures 4 and 5 [note that end-cross member 38 is omitted in these Figures however is still connected to center frame 80] to increase or decrease the length between the side walls 12 and 18, Col. 3 lines 43-45) (see annotated image below).

    PNG
    media_image1.png
    521
    694
    media_image1.png
    Greyscale

Holm et al. does not disclose the entrance door being hingedly connected to a first end of the second long side element or the exit door being hingedly connected to a second end of the second long side element.
Nilsson teaches the entrance door (entrance gate 7) being hingedly connected to a first end of the second long side element (shown in figure 2 below) and the exit door (exit gate 8) hingedly connected to a second end of the second long side wall element, (shown in figure 2 below) opposite said first end.

    PNG
    media_image2.png
    558
    462
    media_image2.png
    Greyscale

It would be obvious for a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Nilsson to the disclosure of Holm et al. with regard to the hingedly attached entrance and exit gates. Hingedly connecting the gates to the second side wail element allow for connection all along the height of the gate resulting in a more secure connection that will enable to gates to withstand bumping, kicking, or writhing of the animals in the stable. Also, it would have been obvious to one of ordinary skill to make a simple substitution of one element (unhinged entrance) for another (binged entrance) to obtain predictable results (withstand bumping, kicking, or writhing of the animals), MPEP 2143 I (B).
Regarding claim 4, Holm et al. in view of Nilsson teaches the invention as discussed above. Holm et al. further discloses wherein said first and second parts of the bridge element (center frame 80 and end-cross member 38) have at least two predetermined positions which each result in a different length of the bridge element (center frame 80 and end-cross member 38), and wherein the locking mechanism is lockable into any one of the predetermined positions (Figures 4-6 show at least three predetermined positions).
Regarding claim 5, Holm et al. in view of Nilsson teaches the invention as discussed above. Holm et al. further discloses a driving mechanism (piston 58) that is configured to displace said second part relative to said first part (Col. 3 lines 36-45) in order to change the length (different lengths shown in Figures 4-6) of the bridge element (center frame 80 and end-cross member 38).
Regarding claim 7, Holm et al. in view of Nilsson teaches the invention as discussed above. Holm et al. further discloses wherein the bridge element (center frame 80 and end-cross member 38) is positioned above an expected height, of animals to be milked in the stable (Figures 2-3 show center frame 80 and end-cross member 38) at the top of the gates leaving room for animal underneath; Col. 1 line 1, stall is designed for animals to enter).
Regarding claim 11, Holm et al. in view of Nilsson teaches the invention as discussed above. Holm et al, further discloses wherein the first long side wall element (side wall 12) forms a support structure which is permanently secured to ground (Figure 2, posts 114 securing first side wall 12 to ground), and wherein the second long side wall element (side wall 18) is a movable module which is mechanically supported (through center frame 80 and end-cross member 38 connected to side wall 12) by the first long side wall element (side wall 12).
Regarding claim 12, Holm et al. in view of Nilsson teaches the invention as discussed above. Holm et al. further discloses a bridge element (center frame 80 and end-cross member 38) that connects the first long side wall element (side wall 12) with the second long side wall element (side wall 18), wherein a length of said bridge element (center frame 80 and end-cross member 38) between said first long side wall element (side wall 12) and said second long side wall element (side wall 18) is adjustable (center frame 80 is rotatable to adjust length across side wall 12 and side wall 18, Col. 5, lines 63-64), wherein the first long side wall element (side wall 12) forms a support structure which is permanently secured to ground (Figure 2, posts 114 securing side wall 12 to ground), wherein the second long side wall element (side wall 18) is a movable module which is mechanically supported (through center frame 80 and end-cross member 38 connected to side wall 12) by the first long side wall element (side wall 12), and wherein the second long side wall element (side wall 18) is supported by the first long side wall element (side wall 12) through the bridge element (through center frame 80 and end-cross member 38 connected to side wall 12).
Regarding claim 13, Holm et al. in view of Nilsson teaches the invention as discussed above. Holm et al. further discloses a power cylinder (30, 22) having a first end and a second end, the first ends (end 32, end 25) connected to the first long side wall element (side wall 12) and the second ends (end 104, end 57) connected to one of the entrance gate (19) and the exit gate (21), the power cylinder configured to control a position of the one of the entrance gate (19) and the exit gate (21) (shown in Figure 1).
Regarding claim 14, Holm et al. in view of Nilsson teaches the invention as discussed above. Holm et al. does not teach wherein the power cylinder (30, 22) is one of a hydraulic cylinder and at least two pneumatic cylinders in series. Holm et al. does disclose a pneumatic system (Col. 4 lines 30-32) but does not specify that the system comprises of at least two pneumatic cylinders in series.
Nilsson teaches wherein the power cylinders (Figure 2, cylinders 9 and 10) is one of a hydraulic cylinder (Col. 3 lines 2-5).
It would be obvious for a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Nilsson into the disclosure of Holm et al. Hydraulic cylinders are very well known in the art and they are capable of pushing heavier loads than a pneumatic system, therefore a smaller hydraulic cylinder will be needed. Hydraulic cylinders are also less expensive which is advantageous for cost effectively producing the milking stable. Also, it would have been obvious to one of ordinary skill to make a simple substitution of one element (cylinder in Holm) for another (hydraulic cylinder in Nilsson) to obtain predictable results (pushing heavy loads). EV1PEP 2143 I (B).
Regarding claim 15, Holm et al. discloses all the elements of the invention as stated above except for a device for automatic milking of animals.
Nilsson teaches a device for automatic milking of animals (Figure 1a, milking robot 15).
It would be obvious for a person of ordinary skill in the art before the effective filing date with regard to incorporate the teachings of Nilsson into the teachings of Holm et al. in order to successfully complete the milking of that animal. It would be very obvious to add in the actual device to milk the animal into the stable that was designed to allow for the milking of an animal. This addition would allow for a cohesive design to house an animal, hold an animal in place for milking, and to complete the milking process all in one. Also, it would have been obvious to one of ordinary skill to combine prior art elements according to known methods (automatic milking apparatus of Nilsson) to yield predictable results (automatically milk the cows), MPEP 2143 I (A).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US 3,448,725 A) in view of Nilsson (US 6,357,395 B1), in further view of Rogers (US 4,524,676 A).
Regarding claim 3, Holm et al. in view of Nilsson teaches the invention as discussed above. Holm further discloses wherein the bridge element (center frame 80 and end-cross member 38) is comprised of a first part (end-cross member 38) connected to the first long side wall element (side wall 12), and a second part (center frame 80 with pin 82) connected the second long side wall element (side wall 18), and wherein the bridge element (center frame 80 and end-cross member 38) allows for the displacement of the second part (center frame 80) relative to the first part (end-cross member 38) along the path running between the first and second long side wail elements (when piston 58 is activated).
Holm et al. in view of Nilsson does not teach the bridge element also comprised of a locking mechanism (as interpreted under 112f), which can be locked and unlocked to permit or prevent displacement.
Rogers teaches of a hydraulic cylinder locking mechanism (Col. 1 lines 37-41) that can securely lock a piston to a fully-retracted or a fully-extended position. When unlocked, piston (3) and piston rod (4) are movable within the housing (2), wherein piston rod (4) can extend through rod head end (7) (Col. 2 lines 26-37). Locking is controlled by fluid pressure (Col. 2 lines 51-54) wherein Figure 1 depicts the device when locking has been actuated (Col. 2 line 56 - Col. 3 line 8).
It would be obvious for a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Rogers into the teachings of Holm et al. in view of Nilsson with regard to a locking mechanism. A locking mechanism on the bridge element would prevent any accidental displacement of the second long side wall towards or away from the first long side wall. Without a locking device, animals inside the milking stable could easily bump the second side wail element and displace it unintentionally because it is not locked in its current location. Also, it would have been obvious to one of ordinary skill to combine prior art elements according to known methods (locking mechanism of Rogers) to yield predictable results (lock the bridge element, in a specific location). MPEP 2143 I (A).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US 3,448,725 A) in view of Nilsson (US 6,357,395 B1), in further view of Street (US 5,553,569 A).
Regarding claim 6, Holm et al. in view of Nilsson teaches all the elements of the invention as stated above except, for an identification system configured to identify a size of an animal in the stable, wherein said driving mechanism is connected to said identification system and configured to change the length of the bridge element based on information generated by the identification system of the size of the an animal.
Street teaches an identification system (SGS and RGS sensors) configured to identify a size of an animal in the stable, wherein said driving mechanism (piston and cylinder arrangement SGSPC) is connected to said identification system and configured to change the length of the bridge element (move paddies SGP1 and 5GP2 to extend or retract) based on information generated by the identification system (SGS and RGS sensors) of the size of the an animal (Col. 6, lines 25-46).
It would be obvious for a person of ordinary skill in the art before the effective filing date with regard to incorporate the teachings of Street above into the disclosures of Holm et a!. The addition of an identification system to Holm et al. in view of Nilsson would allow for an automatic way for the stable size to be adjusted to fit the animal inside. An automatic adjustment system based off of an identification system would improve efficiency of the milking process in that, the quicker the stall can be adjusted to the proper size, the sooner the milking process can begin.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US 3,448,725 A) in view of Nilsson (US 6,357,395 B1), in further view of Warmerdam (US 3,421,478 A).
Regarding claim 8, Holm et al. in view of Nilsson teaches all the elements of the invention as stated above except for engagement means for disengagement and engagement, from and to a ground on which the second long side wall element stands, respectively, of a bottom part of the second long side wall element.
Warmerdam teaches engagement means (Figures 2 and 5, rail 16 and detachable feet 17) for disengagement and engagement, from and to a ground on which the second side wall (18) stands, respectively, of a bottom part of the second side wall (18) (Col. 2, lines 3-6).
It would be obvious for a person of ordinary skill in the art before the effective filing date with regard to incorporate the teachings of Warmerdam above into the disclosures of Holm et al. Adding engagement means, such as the detachable feet taught by Warmerdam, to Holm et al. in view of Nilsson would allow for increased stability of the adjustable second side wail in case of bumping against the side walls.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicants claimed invention. There is no prior art that teaches a first driving mechanism to move the bridge element and a second driving mechanism to operate the engagement means with the first and second driving mechanism being in operational connection with each other wherein the second driving mechanism disengages while the first driving mechanism moves the bridge or the second driving mechanism engages when the first driving mechanism completes its operation.

Response to Arguments
Applicant's arguments filed 04/05/2021 with respect to the 103 prior art rejection of claim 1 have been fully considered but they are not persuasive. 
Applicant argues that Holm fails to teach “second long side wall element being shorter than the first long side wall element.” Holm teaches a side wall 18, shown in Figure 3, which is visibly shorter than side wall 12, shown in Figure 1. Column 2, lines 11-31 recites the elements comprising the entire frame of the stall which includes the structure of side wall 18, wherein the reference explicitly calls it a “side wall.” 
Applicant argues that Holm does not teach an exit door hingedly connected to the second long side wall. As a note, in the NF office Action the examiner made a typographical error in failing to recite that Holm does not disclose the exit door as claimed. The rejection has been updated to reflect the correction. It was clear from the rejection that Nilsson provides the teaching of both the entrance and exit door as claimed. Applicant’s acknowledgement that Holm fails to teach this limitation is evidence that they understood the rejection. It was shown in the rejection that Nilsson teaches the entrance door (entrance gate 7) being hingedly connected to a first end of the second long side element (shown in figure 2 below) and the exit door (exit gate 8) hingedly connected to a second end of the second long side wall element, (shown in figure 2 below) opposite said first end. An annotated image is also provided in the rejection above highlighting this structure. 
Applicant argues that Holm does not teach a “bridge element that connects the first long side wall with the second long side wall element wherein a length of said bridge element between first long side wall and second long side wall is adjustable.” The argument applicant makes does not address the structure that the examiner used to reject this limitation. The structure being used to reject this limitation can be seen in Figure 1 of Holm, the bridge element structure comprises the center frame 80 and end-cross member 38 (Col. 2 lines 56-57) that connect side wall 12 and side wall 18. The length of that bride is adjustable between side wall 12 and side wall 18 as the center frame 80 rotates to swing outwards or inwards (seen in Figures 4 and 5, note that end-cross member is omitted in these Figures, however is still connected to center frame 80) to increase or decrease the length between the side walls 12 and 18 (Col. 3 lines 43-45). Annotated images have been included in the rejection above to highlight the structure. Therefore, moving the elements of claim 2 up into claim 1 stills results in claim 1 being rejected under Holm in view of Nilsson.
Applicant’s arguments, see Page 16-18, filed 04/05/2021, with respect to 112(b) rejection of claim 3 have been fully considered and are persuasive.  The 112b rejection of claim 3 in the office action mailed 01/04/2021 has been withdrawn. However, the drawings have been objected to for failing to point out the structure of this locking mechanism on the milking stable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lambert (US 4201157 A), Lato (US 8210128 B1), Webster (US 3520516 A), Van Den Berg (US 7421977 B2), Bosma (US 2005/0223998 A1), Punt (US 2016/0192618 A1), Berg (US 2006/0231036 A1), Saville (US 2015/0342139 A1), Birk (US 2003/0150388 Al), Sjolund (US 2016/0057972 A1), Axelson (US 9,320,261 B2), and Lancaster (US 2016/0262337 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642